Title: To George Washington from Benjamin Lincoln, 19 March 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston March 19th 1788

I was this morning honoured with the receipt of your Excellencys favor of the 29th Ulto.
Nothing very material has taken place since the convention was dissolved, saving the meeting of our General court. An attempt was made by some in the house of representatives, in a proposed answer to the Governours speach, to reprobate the doings of the convention held at Philadelphia and of the one in this State. In order to avoid a greater evil an answer will be omitted.
Your Excellency will recollect that our last house of assembly was chosen under the influence of the insurgents most of whom are against the proposed constitution at the least—Had it been submitted to our house of representatives it would have been negatived—We had different men in our convention they were chosen at a time when the spirit of insurgency had in a degree subsided.
We have much to apprehend yet from the remains of the same temper and are anxious what may be its effects on the choice of our next General Court.
I have the pleasure to forward for your Excellencys inspection the debates in our late convention they would have been forwarded sooner could they have been obtained from the printer.
I hope my young friend is well I feel my self much interested

in his happiness I wish my particular regards may be tendered to him.
I am much obliged by yours and Mrs Washingtons kind wishes I wish my most dutiful respects to her and that the children might know that I remember them with affection—With the highest esteem I have the honour of being my dear General your most obedient & most humble servant

B. Lincoln

